Exhibit 10.6

[ex10610qq32015image1.gif]
SCHEDULE 1
PAID SEARCH SERVICES


This Schedule is entered into by and between Company (defined in Table 1) and
Microsoft (defined in Table 1) as of the Schedule Effective Date below, pursuant
to that certain Microsoft Online & Advertising Services Framework Agreement
dated August 1, 2014,between Microsoft on the one hand and Company, on the other
(the “Agreement”). This Schedule is subject to, and incorporates, the terms and
conditions of the Agreement.
Table 1    – Schedule Information Table
“Microsoft”:
Microsoft Online, Inc.
“Company”:
InfoSpace LLC
“Company Properties”:
Excite (www.excite.com)


“Schedule Effective Date”:
August 1, 2014
 
“Initial Schedule Term”:
24 months
“Renewal Schedule Term”:
12 months
Anticipated “Start Date”
August 1, 2014



By signing below, the Parties agree to be bound by the terms of this Schedule:


Company: InfoSpace LLC




By (sign): /s/ Michael Glover                
Printed Name: Michael Glover           
Title: President                        
Date: 7/24/14            
Microsoft: Microsoft Online, Inc.




By (sign): /s/ Renee Bakker          
Printed Name: Renee Bakker           
Title: Contract Execution          
Date: 7/25/2014            



Background
In accordance with the terms and conditions in this Schedule, Company desires to
obtain, and Microsoft desires to provide, the paid search services indicated in
this Schedule for Company's specified web properties. The parties therefore
enter into this Schedule, and agree as follows:
Terms of this Schedule
1.1
DEFINITIONS. For the purposes of this Schedule, the terms below have the
following meanings:

1.2
“Advertisement” means a Paid Search Result (each as defined below).


[*]
Information redacted pursuant to a confidential treatment request by Blucora,
Inc. under 5 U.S.C. §552(b)(4) and
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2, and submitted separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------



1.3
“Ad Metasearch” means Company’s intermingling of Advertisements with Equivalent
Ads on a Results Page.



1.4
“API” means Microsoft’s commercially available application programming interface
for Microsoft’s search and related services, together with any documentation and
other written or online information and materials (including, if Microsoft
provides any, updates, bug fixes, patches, corrections, and successors to the
foregoing) that Microsoft typically makes available to other third-party users
of this interface, all pursuant to the terms of use for such interface.

1.5
“Application” means a package of software that accesses the Paid Search Services
and provides a service to a User and is downloaded by a User for use within a
web browser, a smartphone, or a tablet computer (e.g. Microsoft Surface 2). For
clarity, an Application includes but is not limited to web browser toolbars.

1.6
“Approved Markets” means those geographic markets identified as a specific
country where Paid Search Services may be used. Microsoft and Company will
mutually agree which markets shall be designated in this way.

1.7
“Bidded Query” means a Query for which Microsoft returns at least one Paid
Listing. Bidded Queries may also be referred to as impressions in certain
Microsoft reporting systems.

1.8
“Company Properties” means the Websites, smartphone applications, and tablet
applications and properties identified in Table 1 above (including any
substantially-similar replacement or successor Websites and properties), which
are targeted to Users in the Approved Markets.

1.9
“Equivalent Ads” means any third party or Company sourced advertisements that
are the same as or substantially similar in nature to Advertisements.

1.10
“Gross Click Revenue” means Microsoft’s billings to Advertisers (net of any
credits, refunds, taxes, fraud adjustments, charge-backs,) attributable to the
Paid Listings supplied by Microsoft that appear on the Properties during each
month during the Schedule Term, less five percent (5%) of such net billings as
bad debt expense.

1.11
“Implementation” means a distinct Website, smartphone application, or tablet
application where End Users can enter a query into a search box and be presented
with a Results Page. Implementations can be controlled by Company, its
Affiliates, or Syndication Partners.

1.12
“Paid Listing” means any Advertisement provided through the Paid Search Service
for which the review, cataloging, collection, maintenance, indexing, ranking,
display or other activity is paid, regardless of the method by which that
payment is counted (whether cost for review, cost per click, cost per action,
cost per impression, paid inclusion, pay-for-placement, or otherwise).





--------------------------------------------------------------------------------



1.13
“Paid Search Placement” means a set of one or more Paid Listings, including the
associated hyperlinked titles and descriptions, displayed together on a Results
Page.

1.14
“Paid Search Results” means Paid Listings returned in response to Queries or
returned on Results Page.

1.15
“Paid Search Services” means all services relating to the delivery of Paid
Search Results.

1.16
“Placement Guidelines” means the screen mock ups in Schedule 1A and other
guidelines mutually agreed upon by the parties, for the placement of
Advertisements.

1.17
“Properties” means Company Properties and Syndication Partner Properties.

1.18
“Query” means each search request for the Paid Search Services in response to
(i) a User’s manually-input search criteria from a Property; or (ii) a User's
intent to submit search criteria, including: (a) the transcript of a voice
recording; (b) popular search term keyword suggestions; (c) suggested search
terms; (d) related search terms; (e) search history terms; (f) auto completion;
(g) spell check; and (h) as may be approved by Microsoft on an implementation by
implementation basis, [*] that is placed on sites so long as the query submitted
is relevant to the [*].

1.19
“Result” means any individual search result and all related material supplied
directly or indirectly by Microsoft for display to a User who submits a Query
into the Paid Search Services. For the avoidance of doubt, Results include Paid
Search Results.

1.20
“RPM” means Gross Click Revenue per thousand Bidded Queries, measured on a
calendar month basis.

1.21
“Results Page” means any web page upon which any Paid Search Results appear.

1.22
“Schedule Term” is defined in Section 12.

1.23
“Start Date” means the date on which the Paid Search Services are made
commercially available to Users under this Schedule. The anticipated Start Date
is stated in Table 1 above.

1.24
“Subsyndication Implementation” means an Implementation that has been approved
by Microsoft where either the query is initiated from a Syndication Partner
Property or the search results page is displayed on a Syndication Partner
Property.

1.25
“Syndication Partner Properties” means Websites, smartphone applications, and
tablet applications and properties targeted to Users in the Approved Markets and
owned and operated by Syndication Partners.

1.26
“Syndication Partner” means a third party with whom Company or its Affiliate has
contracted to provide Paid Search Services.

1.27
“Users” means end users (individuals or otherwise) of Properties.

1.28
“Website” means a customer-facing end-user-facing website.





--------------------------------------------------------------------------------



1.
GENERAL. Commencing on the Start Date, Microsoft will supply the Paid Search
Services to Company for the Properties, subject to the terms and conditions of
this Schedule.

2.
NON-EXCLUSIVITY. Throughout the Schedule Term, Microsoft will be the
non-exclusive provider of Paid Search Services for the Properties.

3.
PAID SEARCH SERVICES.

4.1
Company Implementation Responsibilities for Paid Search Placements. On or before
the Start Date and continuing for the balance of the Schedule Term, Company may
place 1 Paid Search Placement on Results Page, in the manner set forth in the
Placement Guidelines. Company may place more than one Paid Search Placement on a
Results Page upon mutual agreement of Microsoft and Company. For any such page
the design of which is not reflected in the Placement Guidelines, the placement
of Paid Search Placements will be mutually agreed upon. For a Paid Search
Placement on a Results Page, Company will:

(a)
deploy Microsoft-designated ad call tags (or similar ad technologies), in
accordance with Microsoft's technical requirements, on each web page within the
Properties where a Paid Search Placement appears;

(b)
display Paid Search Results in the order provided by Microsoft, without any
other content between the individual Results (except for Equivalent Ads as part
of any pre-approved Ad Metasearch implementation), and without any omission or
modification of Results, provided that Company may omit Paid Search Results that
are duplicative of Equivalent Ads or that must be omitted to meet implementation
requirements. Without limiting the foregoing, Company will not truncate the full
titles, descriptions and URLs provided by Microsoft. Company will display
Results in the language provided by Microsoft;

(c)
display Paid Search Results on the next web page displayed to the User after a
Query, with no interstitial content; and

(d)
at Microsoft’s request, cooperate reasonably and in good faith with Microsoft
from time to time to optimize and test modifications to the implementation of
the Paid Search Placements to improve performance.

4.2
Ad Metasearch. Company may implement Ad Metasearch, provided Company complies
with Section 4.1.

4.3
API. Microsoft will deliver to Company, or provide Company with access to, the
API, solely for use under the terms of this Schedule. Company will integrate the
API in the Properties, and will make commercially reasonable efforts to complete
this integration by the anticipated Start Date indicated on Table 1 above.

4.4
Attribution. Company may display Microsoft branding elements for the purpose of
identifying Microsoft as the source of the Paid Search Service and Company will
display such branding elements on a Results Page if Company (i) displays at
least one Paid Search Result on such Results Page; and (ii) shows other search
engines' logos on such





--------------------------------------------------------------------------------



Results Page. Company’s use of such branding elements will be subject to the
trademark license by Microsoft as set forth in the Agreement.
4.
SALES TO ADVERTISERS.

5.1
Use of Company Name and Trademarks. Microsoft may disclose and promote the
relationship with Company to potential Advertisers, including using Company’s
name and trademarks and the names of individual Properties on websites and
marketing materials in relation to services offered to Advertisers. Microsoft’s
use of Company’s trademarks will be subject to the trademark license by Company
as set forth in the Agreement. Upon the approval of Microsoft, Company and its
Syndication Partners may use Microsoft’s name and trademarks (including logos)
on Company Properties and Syndication Partner Properties to indicate such
properties include search services from Microsoft (e.g., “Power by Bing” or the
Bing logo).

5.2
Advertisers Right to Opt-in or Opt-out of Publisher Properties. Microsoft may
provide Advertisers with a list of Properties and other Syndication Partner
Properties for the purposes of allowing Advertisers to identify certain
Syndication Partners and/or Properties it does or does not wish to place Ads on.
Microsoft will not be required to disclose to Company whether any individual
advertiser chose to exercise this right.

5.3
Advertisers Billing and Collection. Microsoft will be responsible for customer
service, billing and collections for Advertisers associated with Paid Listings.
Company will provide, via telephone and e-mail, such cooperation and assistance
as Microsoft may reasonably request.

5.4
Performance Reporting. Microsoft may (but is not required to) provide reports to
its Advertisers containing details about the success of their ad campaigns on
Company Properties and other Syndication Partner Properties.

5.5
Third Party Ad Networks. For the avoidance of doubt, Company acknowledges that
Advertisements provided by Microsoft may be provided by an agency or third party
ad network. Microsoft also reserves the right to use, at its sole discretion,
third parties to serve Advertisements or to provide or collect data. In the
interest of clarity, this may involve work by Company such as scripting pages
with code, or other reasonable requests.

5.
OTHER COMPANY OBLIGATIONS.

6.1
Testing. Company will test the deployment on the Properties of the Paid Search
Services on browsers that are commonly used in the industry and cooperate with
Microsoft to complete remediation of any problems identified during testing. At
Microsoft’s request, Company will cooperate reasonably and in good faith with
Microsoft from time to time to optimize and test modifications to the
implementation of the Paid Search Services to improve performance.

6.2
Properties Changes. Company will promptly notify Microsoft prior to making
changes in the Company Properties (including page design and/or the placement of
the Paid Search Services) that would materially affect the delivery and display
of Results so that





--------------------------------------------------------------------------------



Microsoft may assess the impact to the number or quality of impressions, or the
performance of the Paid Search Services, and the parties will work together in
good faith to resolve any material adverse impact. Company will use commercially
reasonable efforts to provide Microsoft at least fifteen (15) days’ prior
written notice of any change to the Company Properties that would result in a
material increase in impressions (including conversion of a service from
subscription to free). Company will require Syndication Partners to notify
Company of changes in Syndication Partner Properties (including page design
and/or the placement of the Paid Search Services) that would materially affect
the delivery and display of Results so that Microsoft may assess the impact to
the number or quality of impressions, or the performance of the Paid Search
Services, and Company will notify Microsoft of such change when Company is
notified by the Syndication Partner, and the parties will work together in good
faith to resolve any material adverse impact. Company will use commercially
reasonable efforts to provide Microsoft prompt notice of any change to the
Syndication Partner Properties that would result in a material increase in
impressions (including conversion of a service from subscription to free).
6.3
Additional Properties. If Company desires to add additional websites to the
Properties for the purposes of this Agreement (i.e., to add Microsoft
Advertisements thereto), Company shall identify the websites in writing, and
providing such other information as Microsoft may reasonably request to evaluate
the request (e.g., anticipated traffic volumes, target audience, etc.). The
addition of additional websites to the Properties shall be subject to the mutual
agreement of the parties. For the avoidance of doubt, an additional website for
the purposes of this section will include a website that Company acquires and
then rebrands with an existing brand name.

6.4
Downloadable Application. If Queries are generated via downloadable
applications, including downloadable applications that are PC based (e.g.
browser toolbars or browser plug ins) or smartphone / tablet based
(“Downloadable Applications”), Company, its Affiliates, and its Syndication
Partners will at all times remain in compliance with this Section 6. In
addition, each Downloadable Application will be subject to a review, which may
include both initial and subsequent in process reviews, of the Downloadable
Application installation process which shall be conducted by Microsoft or its
designee.

6.5
Compliance. Company shall be responsible for ensuring that, at all times,
Syndication Partner Applications meet the policy requirements set for forth in
Section 6.8 (Editorial Policies) and Section 6.9 (Policy Compliance)
(collectively, the “Microsoft Policies”). If, during the Schedule Term,
Microsoft determines that a Syndication Partner Application is not compliant
with the Microsoft Policies, it may notify Company, and Company shall cause the
Syndication Partner to remediate the discrepancy within [*] business days of
notification. For clarity, if Microsoft determines that Company, its Affiliates,
or its Syndication Partners are breaching Section 6.9, and Microsoft deems it
necessary, Company shall halt search query traffic immediately from the
Syndication Partner Properties or Syndication Partner Applications in breach.
During the Schedule Term, Microsoft may review or require a third party review
and test the Applications to certify compliance with Microsoft policies. If





--------------------------------------------------------------------------------



Microsoft requires third party certification for an Application, Microsoft will
notify Company of the requirement and Company or a Syndication Partner will have
the option to cease using Paid Search Services through such Application or
obtain the third party certification at Company and/or the Syndication Partner’s
sole cost and expense. Nonetheless, Company will be solely responsible for
Syndication Partner compliance with the Microsoft policies referenced in this
Schedule.
6.6
Notices. Company will display a link to a webpage that explains in language
reasonably acceptable to Microsoft that certain Results are sponsored
advertising and that informs users how they may become Microsoft advertisers. As
reasonably designated by Microsoft, Company will display a label or heading to
the Paid Listings that connotes the sponsored nature of the Paid Listings, as
well as any other labels, headings or notices required by law.

6.7
Editorial Policies. Company, its Affiliates, and its Syndication Partners will
comply with Microsoft’s Editorial Policies, the current version of which is
available at
http://help.bingads.microsoft.com/help.aspx?project=adCenter_Pub_RTW_ss&market=en-US&querytype=keyword&query=yek006&tmt=&domain=pubcenter.microsoft.com&format=b1,
as they may be updated from time to time, which changes will be in effect for
Company thirty (30) days following Microsoft’s written notice to Company.  

6.8
Policy Compliance. Company, its Affiliates, and its Syndication Partners will
comply with all policies and guidelines related to User Safety and Privacy
Policy found here:
http://advertise.bingads.microsoft.com/en-us/editorial-privacy-guidelines, which
may be updated from time to time which changes will be in effect for Company
thirty (30) days following Microsoft’s written notice to Company written notice
to Company. Additionally, Company will comply with all other policies maintained
by Microsoft related to downloadable applications.

6.9
Prohibited Actions. In connection with the Paid Search Services Company will not
directly or indirectly:

(a)
Unless approved in writing by Microsoft, mask or obscure the true user agent or
IP address (except for the last octet of an IP address) of a User submitting a
Query or accessing Results;

(b)
request Results by any means except via a Query;

(c)
add, delete, change, or pre-populate terms or characters of any Query, excluding
spell check, auto completion, and suggested query functionalities as mutually
agreed by the parties;

(d)
generate Queries, clicks, or impressions through any automated, misleading,
deceptive, fraudulent, incentivized, or other invalid means, including:

(i)
designing Properties to provide blind links (where Users do not know that they
will be performing clicking on an Advertisement);





--------------------------------------------------------------------------------



(ii)
requiring a User to click on an Advertisement in order to obtain some other
benefit or result;

(iii)
requiring clicks on Advertisement in order for the User to do another function,
such as leaving a web page or closing a pop-up window; or

(iv)
through repeated manual clicks, the use of robots or other automated query tools
and/or computer generated search requests, and/or the unauthorized use of other
search engine optimization services and/or software;

(v)
offering any User any inducement of any kind to click on Advertisements; and/or

(vi)
clicking on Advertisements except in the course of normal individual use.

(e)
use, display, include, or deliver any Results or Advertisements anywhere other
than on the Properties;

(f)
modify, filter, obscure, replace, or rearrange the content of any Results or
Advertisements (except for mixing Equivalent Ads with Advertisements as part of
an Ad Metasearch implementation);

(g)
display anything (such as pop-up windows or expanding banners) that obscures any
portion of the Results or Advertisements;

(h)
include Advertisements within pop-over or pop-under windows, or in or through a
downloadable application or an email;

(i)
include Advertisements on 404 or other error message screens;

(j)
use in connection with any Results or Advertisements any URL re-directions,
framing techniques, interstitial advertisements, pop-up windows, new consoles or
other items or techniques that would alter the appearance, presentation or
functionality of, or frame, minimize, remove, redirect, delay, or otherwise
inhibit or modify the display of, any web page accessed by the links provided in
or associated with any Results or Advertisements;

(k)
cache Results or Advertisements;

(l)
cause pages of the Properties that contain Advertisements to (i) automatically
refresh at any rate greater than that permissible under the applicable IAB
impression measurement guidelines or (ii) automatically refresh at any rate that
negatively impacts in a material fashion the click-through rate of the
applicable Advertisement on the page;

(m)
install any Application on a User’s computer or replacing a User’s home page,
without the User’s prior consent; and/or

(n)
include placements or Advertisements in a browser window generated by an adware,
spyware or P2P application used for the purpose of manipulating click





--------------------------------------------------------------------------------



measurement activity or click-based advertising payments or by Users that have
no intention of legitimately browsing site content, making a purchase or
performing any other type of legitimate conversion action;
(o)
use artificial ad calls or search spoofing to gain access to Advertisements;

(p)
undertake query mapping;

(q)
require the User to download files or programs to access Advertisements;

(r)
undertake any action that inhibits Microsoft’s ability to gather, analyze and
investigate traffic patterns,

(s)
serve Advertisements on sites which are under construction or unfinished;

(t)
click wrap in a manner that would allow the true destination URL link from the
Advertisement to be avoided;

(u)
blend web traffic under a single Advertisement unit;

(v)
alter any settings on a User’s computer without explicit and informed consent
from the User or disable a User's back button or otherwise interfere with a
User's navigation path;

(w)
scare a User into believing something is wrong with their computer that needs to
be repaired;

(x)
dial a phone number, or connect remotely to another computer or system (e.g.,
execute "dialer" software), excluding Advertisements with a click-to-call
feature;

(y)
engage in any practice that circumvents the correct application of pricing, such
as conversion fraud or traffic cycling;

(z)
intentionally bypass or spoof content validation, sensitivity or filtering
technology;

(aa)
prohibits behavior intended to circumvent application of pricing, content
validation, sensitivity systems (false conversions, traffic cycling);implement
solutions designed to preclude Microsoft from accessing or viewing any content;
and

(bb)
inhibit Microsoft’s ability to gather, analyze and investigate traffic patterns,
and may not mask traffic sources or otherwise circumvent spam and other traffic
filters.

Any search, impression, click or conversion generated in violation of any of the
foregoing will not be counted for purposes of calculating any amounts due to
Company. In addition, in the event of a violation of any of the foregoing,
Microsoft may (but is not obligated to) suspend Paid Search Services for the
applicable Properties until such violation is cured and/or Microsoft has
received reasonable assurances that such violation will not recur.
6.
ACCESS LICENSE. Subject to Company’s compliance with all terms of the Agreement
and this Schedule, Microsoft grants Company and its Syndication Partners a
non-exclusive, non-





--------------------------------------------------------------------------------



transferable, non-sublicenseable license, solely during the Schedule Term, to
use the Paid Search Services for the sole purpose of: (a) enabling the
Properties to obtain Advertisements, as applicable; (b) making limited
intermediate copies of the Advertisements, solely as necessary to display them
on the Properties; and (c) hosting and displaying the Advertisements on the
Properties.
7.
COOPERATION

8.1
Source Feeds. Company will utilize the URLs and other source feed indicators
designated from time to time by Microsoft. The parties will cooperate in good
faith in order to ensure that Company utilizes designated URLs and other source
feed indicators correctly. If Company has failed to utilize such source feed
indicators within ten (10) business days, Microsoft will have no obligation to
make payments for the affected implementation to the extent that Microsoft has
been unable to bill Advertisers for, or reasonably determine the allocation of,
amounts attributable to Advertisements appearing on the applicable Properties.

8.2
Traffic Quality. The parties will cooperate in a commercially reasonable manner
to minimize automated, fraudulent or lower quality traffic. Microsoft will
determine the validity and quality of all traffic in its reasonable discretion.

8.
PRIVACY AND DATA RIGHTS

9.1
Data Collection and Use. In connection with Microsoft providing the Paid Search
Services, Microsoft may collect, and/or Company will provide, information
relating to the Paid Search Services, including the User’s IP address, referring
URL (HTTP Referrer), user agent, Query, time of submission, and Results
returned. Microsoft will comply with the then-current Microsoft Online Privacy
Statement (available at http://privacy.Microsoft.com/en-us/fullnotice.aspx or
its successors) in its use of the User information.

9.2
Consumer Notices. Company agrees that it will operate a prominent online privacy
policy for the Properties. Such privacy policy will include: (a) a full,
accurate and clear disclosure regarding the placement, use and reading of
cookies and related technologies, and Company’s collection and use of data in
relation to activity by Users on the Properties; (b) Company’s use of Microsoft
for the Paid Search Services for the Properties, and data collection by
Microsoft in connection therewith; and (c) a disclosure that Users may choose to
not participate in Microsoft’s personalized advertising services, along with a
link to Microsoft-specified web address where Users may “opt out” of such
personalized advertising services and a link to the Network Advertising
Initiative (NAI) Opt-out Tool where Users may “opt out” of such personalized
advertising services.

9.
PAYMENTS AND REPORTING

10.1
Calculation of Payment. Starting from the Start Date, on a monthly basis, upon
invoice from Company, Microsoft will pay Company an amount equal to [*]% (the
“Revenue Share Percentage”) of the Gross Click Revenue from Properties.
Notwithstanding the





--------------------------------------------------------------------------------



foregoing, Microsoft shall retain a minimum of $[*] RPM of Gross Click Revenue
for each Implementation prior to paying any revenue share to Company.


10.2
Traffic from outside Approved Markets. If the monthly total of Bidded Queries
from a Property from outside Approved Markets in any month exceeds [*]% of all
Bidded Queries from that month for that Property, Microsoft reserves the right
to not pay the amounts set forth in Section 10.1 of this Schedule on Gross Click
Revenue from Bidded Queries outside Approved Markets in excess of [*]% for that
Property. Microsoft must exercise the foregoing right within 60 days after the
end of the month and notify Company of its election to exercise that right
within that 60 day period.



10.3
Reporting. Within fifteen (15) days following the end of each calendar month,
Microsoft will deliver to Company an official report with the most recent data
available from internal Microsoft reporting and third party reporting received
for such calendar month setting forth the amounts owed under Section 10.1.
Microsoft will make commercially reasonable efforts provide Company with
estimated reporting that is updated at least once per business day. Reporting
from Microsoft will at a minimum include, for each Property, Gross Click
Revenue, Bidded Queries, Paid Clicks, RPM, and RPC (Gross Click Revenue per Paid
Click) each broken out by geographical market (both Approved Markets and
geographical markets outside Approved Markets). Microsoft may deliver such
reports electronically via e-mail or through an online tool (Microsoft will
provide Company with access to such online tool by providing a username and
password to Company).



10.4
Invoicing and Payments. Upon receipt of each monthly report under Section 10.3,
Company will invoice Microsoft, and Microsoft will pay Company, pursuant to the
section titled “Invoicing and Payments” in the Agreement. Notwithstanding any
other provisions in the Agreement or this Schedule, amounts due to Company under
this Schedule will be based solely on Microsoft’s records.



10.
SCHEDULE TERM AND TERMINATION

11.1
Schedule Term. The term of this Schedule (“Schedule Term”) begins on the
Schedule Effective Date, and unless earlier terminated, continues for the
Initial Schedule Term. This Schedule will automatically renew for an (“Schedule
Renewal Term”) unless terminated by either party with 60 days written notice
prior to the next Schedule Renewal Term.

11.2
Termination. Termination of this Schedule is governed by Section 8.2 of the
Agreement. In addition to the termination rights set forth in the Agreement, if
at any time during the





--------------------------------------------------------------------------------



Schedule Term, a Property's Publisher Quality Traffic Score (“PQTS”) made
available by Microsoft falls below 70%, Microsoft reserves the right to
terminate such Property's right to access the Paid Search Services upon thirty
(30) days advance written notice to Company, if such Property is unable to rise
above 70% PQTS within such 30-day period. If a Company Property breaches any of
Sections 6.4 – 6.9 (including subsections) more than two times in each twelve
month period, Microsoft has the right to terminate such Company Property's right
to access the Paid Search Services upon written notice to Company. If a
Syndication Partner Property breaches any of Sections 6.4 – 6.9 (including
subsections) one time in each twelve month period, Microsoft has the right to
terminate such Syndication Partner Properties right to access the Paid Search
Services upon written notice to Company. If there are [*] or more breaches of
Sections 6.4 – 6.9 by Company Properties and/or Syndication Partner Properties,
Microsoft has the right to terminate this Schedule effective upon written notice
to Company.
11.3
Effect of Termination of this Schedule. On termination or expiration of this
Schedule, each party will, on the other party’s written request, return or
destroy all copies of Confidential Information received from the other party
under this Schedule and in receiving party’s possession or control, within 30
days of the request. For the avoidance of doubt, the immediately preceding
sentence excludes Confidential Information received under the Agreement or any
other Service Schedule if the Agreement or such other Service Schedule has not
expired or terminated. Neither party will be liable to the other for any damages
resulting solely from terminating this Schedule according to its terms. The
following will survive any termination or expiration of this Schedule: Table 1,
and Sections 1, 10 (but only with respect to amounts owed prior to expiration or
termination of this Schedule), 11 and 12, as well as all definitions in other
sections and all terms that, as expressed or by their nature, are intended to
survive.

11.
PUBLICITY. After the execution of this Schedule, both parties agree to cooperate
on a press release announcing the relationship which may be issued at a mutually
acceptable date, with the content and specific timing reasonably acceptable to
both parties.

///
///
[The rest of this page is intentionally left blank.]




--------------------------------------------------------------------------------







Schedule 1A
Mock-Ups & Placement Guidelines – Results Page
[ex10610qq32015image2.jpg]




--------------------------------------------------------------------------------



[ex10610qq32015image3.jpg]




--------------------------------------------------------------------------------





[ex10610qq32015image4.jpg]




--------------------------------------------------------------------------------



[ex10610qq32015image5.jpg]




--------------------------------------------------------------------------------



[ex10610qq32015image6.jpg]




--------------------------------------------------------------------------------



[ex10610qq32015image7.jpg]


